OPINION — AG — QUESTION: "WHAT ARE THE LEGAL CHARGES THAT A COUNTY TREASURER SHOULD MAKE ON A PERSON REDEEMING PROPERTY FROM A TAX CERTIFICATE WHERE A PURCHASER OF THE CERTIFICATE HAS FILED APPLICATION FOR A TAX DEED, PUBLISHED THE REQUIRED NOTICE, ETC., AFTER THE EMPLOYMENT OF AN ATTORNEY (PRIVATE ATTORNEY) FOR THE PURPOSE OF SECURING THE TAX DEED?" — THE AG CONCURSIN YOUR ADVICE TO THE COUNTY TREASURER THAT THE ORIGINAL OWNER OF THE REALTY INVOLVED COULD NOT PROPERLY BE REQUIRED TO PAY THE ATTORNEY'S FEE FOR THE PRIVATE ATTORNEY OF THE PURCHASER OF THE TAX SALE CERTIFICATE WHO HAD BEEN EMPLOYED TO SECURE THE TAX DEED. THE AG IS OF THE FURTHER OF THE OPINION THAT THOSE CHARGES SPECIFICALLY SET FORTH IN 68 Ohio St. 1961 433 [68-433](A) AND ONLY THOSE CHARGES, ARE PROPER TO BE REQUIRED OF THE ORIGINAL OWNER IN REDEEMING HIS LAND FROM THE LIEN VESTED IN THE HOLDER OF A TAX SALE CERTIFICATE. CITE:  42 Ohio St. 1961 176 [42-176] (FLOYD MARTIN)